Exhibit 99.11 KPMG LLP Telephone (306) 934-6200 Chartered Accountants Fax (306) 934-6233 600-128 4th Avenue South Internet www.kpmg.ca Saskatoon Saskatchewan S7K 1M8 Canada REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board Directors of Claude Resources Inc. We have audited the accompanying consolidatedbalance sheets of Claude Resources Inc. as at December 31, 2010and 2009 and the related consolidated statements of earnings (loss), comprehensive income (loss), shareholders’ equity and cash flows for each of the years in the two-year period ended December 31, 2010. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Claude Resources Inc. as of December 31, 2010and December 31, 2009 and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010 and 2009 in conformity with Canadiangenerally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic consolidatedfinancial statements taken as a whole. The supplementary information included in Exhibit 99.12 of Form 40-F entitled "Reconciliation to United States GAAP" is presented for purposes of additional analysis and requirements under securities legislation. Such supplementary information has been subjected to the auditing procedures applied in the audits of the basic consolidated financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic consolidated financial statements taken as a whole. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Claude Resources Inc.'s internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 25, 2011expressed an unqualified opinion on the effectiveness of Claude Resources Inc.’s internal control over financial reporting. Chartered Accountants Saskatoon, Canada March 25, 2011
